Exhibit 10.1

 

WASHINGTON PRIME GROUP

SERIES 2014 INDUCEMENT LTIP UNIT AWARD AGREEMENT

 

This Series 2014 LTIP Unit Inducement Award Agreement (“Agreement”) made as of
June 25, 2014 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and Mark Ordan as the
participant (the “Participant”).

 

Recitals

 

A.                                    The Participant is an executive officer of
the Company or one of its Affiliates and provides services to the Partnership.

 

B.                                    The Participant has entered into an
employment agreement with the Company, dated February 25, 2014 (the “Employment
Agreement”) which provides for an award of a series of long-term incentive plan
interests in the Partnership granted pursuant to the Partnership’s 2014 Stock
Incentive Plan (as further amended, restated or supplemented from time to time
hereafter, the “Plan”) and the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 28, 2014, as amended, restated
and supplemented from time to time hereafter (the “Partnership Agreement”).

 

C.                                    This Agreement evidences an award (the
“Award”) of the number of LTIP Units specified in Section 3 of this Agreement,
that have been designated as the Series 2014 Inducement LTIP Units pursuant to
the Partnership Agreement and the Certificate of Designation of Series 2014
Inducement LTIP Units of the Partnership (the “Certificate of Designation”), as
approved by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”).

 

NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:

 

1.                                      Administration.  This Award shall be
administered by the Committee which has the powers and authority as set forth in
the Plan.  Should there be any conflict between the terms of this Agreement
and/or the Certificate of Designation, on the one hand, and the Plan and/or the
Partnership Agreement, on the other hand, the terms of this Agreement and/or the
Certificate of Designation (as applicable) shall prevail.

 

2.                                      Definitions.  Capitalized terms used
herein without definitions shall have the meanings given to those terms in the
Plan unless otherwise indicated.  In addition, as used herein:

 

“Agreement” has the meaning set forth in the Recitals.

 

“Award” has the meaning set forth in the Recitals.

 

“Award Date” has the meaning set forth in the Recitals.

 

--------------------------------------------------------------------------------


 

“Board” has the meaning set forth in the Recitals.

 

“Capital Account” has the meaning set forth in the Partnership Agreement.

 

“Certificate of Designation” has the meaning set forth in the Recitals.

 

“Committee” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Recitals.

 

“Effective Date” means May 28, 2014.

 

“Employment Agreement” has the meaning set forth in the Recitals.

 

“Employment Period” has the meaning set forth in the Employment Agreement.

 

“Family Member” has the meaning set forth in Section 7.

 

“Good Reason” has the meaning set forth in the Employment Agreement.

 

“Incentive Clawback” has the meaning set forth in Section 8(a).

 

“LTIP Units” means the Series 2014 Inducement LTIP Units that have been
designated as such pursuant to the Partnership Agreement and the Certificate of
Designation.

 

“Participant” has the meaning set forth in the Recitals.

 

“Partnership” has the meaning set forth in the Recitals.

 

“Partnership Agreement” has the meaning set forth in the Recitals.

 

“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Plan” has the meaning set forth in the Recitals.

 

“Release” has the meaning set forth in the Employment Agreement.

 

“Release Deadline” has the meaning set forth in the Employment Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Termination of Employment” means the termination of the Employment Period under
the Employment Agreement.

 

“Transfer” has the meaning set forth in Section 7.

 

2

--------------------------------------------------------------------------------


 

“Unvested LTIP Units” means the number of LTIP Units issued on the Award Date
that have not become Vested LTIP Units.

 

“Vested LTIP Units” means those LTIP Units that have fully vested in accordance
with the vesting conditions of Section 3(b) or have vested on an accelerated
basis under Section 4.

 

3.                                      Award.

 

(a)                                 On the Award Date the Participant is granted
153,610 LTIP Units which are Unvested LTIP Units subject to forfeiture as
provided in this Section 3.  The Unvested LTIP Units shall be forfeited unless
within ten (10) business days from the Award Date the Participant executes and
delivers a fully executed copy of this Agreement.  The Participant shall, within
ten (10) business days from any such request, execute and deliver to the Company
and/or the Partnership (as applicable) such other documents that the Company
and/or the Partnership reasonably request in writing in order to comply with all
applicable legal requirements, including, without limitation, federal and state
securities laws.

 

(b)                                 Except as otherwise provided in Section 4,
the Unvested LTIP Units shall become Vested LTIP Units in the following amounts
and on the following dates, provided that the Participant has not incurred a
Termination of Employment prior to the applicable date:

 

(i)                                     twenty-five percent (25%) of the LTIP
Units shall become Vested LTIP Units on the first anniversary of the Effective
Date;

 

(ii)                                  twenty-five percent (25%) of the LTIP
Units shall become Vested LTIP Units on the second anniversary of the Effective
Date;

 

(iii)                               twenty-five percent (25%) of the LTIP Units
shall become Vested LTIP Units on the third anniversary of the Effective Date;
and

 

(iv)                              twenty-five percent (25%) of the LTIP Units
shall become Vested LTIP Units on the fourth anniversary of the Effective Date.

 

(c)                                  Upon Termination of Employment prior to the
fourth anniversary of the Effective Date, any Unvested LTIP Units that have not
become Vested LTIP Units pursuant to Section 3(b) or Section 4(b) or will not
become Vested LTIP Units pursuant to Section 4(a) shall, without payment of any
consideration by the Partnership, automatically and without notice be forfeited
and be and become null and void, and neither the Participant nor any of his
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such Unvested LTIP Units.

 

3

--------------------------------------------------------------------------------


 

4.                                      Termination of Participant’s Employment;
Death and Disability; Change in Control.

 

(a)                                 In the event of the Participant’s
Termination of Employment on the last day of the Employment Period ending on the
third anniversary of the Effective Date due to the Company giving a notice of
non-renewal in accordance with Section 1 of the Employment Agreement and the
Participant having been continually employed thereunder through such third
anniversary of the Effective Date, in accordance with the terms of the
Employment Agreement and only if the Executive delivers, and does not revoke, an
executed Release not later than the Release Deadline, all remaining Unvested
LTIP Units shall become Vested LTIP Units on the fourth anniversary of the
Effective Date.

 

(b)                                 In the event of the Participant’s
Termination of Employment (A) due to the Participant’s death, (B) due to the
Participant’s Disability, (C) by the Company without Cause or (D) as a result of
the Participant’s resignation for Good Reason (and in the case of the preceding
clauses (B), (C) and (D), in accordance with the terms of the Employment
Agreement and only if the Participant (or, in the case of clause (B), the
Participant’s legal representative) delivers, and does not revoke, an executed
Release not later than the Release Deadline), all remaining Unvested LTIP Units
upon such Termination of Employment shall become Vested LTIP Units; provided
that, the requirement to execute a Release shall not apply if such Termination
of Employment is either (x) before a Change in Control but after a definitive
agreement is executed, the consummation of which would result in a Change in
Control, and such Termination of Employment arose in connection with or
anticipation of such Change in Control, or (y) upon or within two (2) years
after a Change in Control.

 

5.                                      Partnership Agreement.  The Participant
shall have no rights with respect to this Agreement (and the Award evidenced
hereby) unless he shall have accepted this Agreement prior to the close of
business on the date described in Section 3(a) by (a) signing and delivering to
the Partnership a copy of this Agreement and (b) unless the Participant is
already a Limited Partner (as defined in the Partnership Agreement), signing, as
a Limited Partner, and delivering to the Partnership a counterpart signature
page to the Partnership Agreement (attached as Exhibit A).  Upon acceptance of
this Agreement by the Participant, the Partnership Agreement shall be amended to
reflect the issuance to the Participant of the LTIP Units so accepted. 
Thereupon, the Participant shall have all the rights of a Limited Partner of the
Partnership with respect to the number of Unvested LTIP Units, as set forth in
the Certificate of Designation and the Partnership Agreement, subject, however,
to the restrictions and conditions specified herein.  Unvested LTIP Units
constitute and shall be treated for all purposes as the property of the
Participant, subject to the terms of this Agreement, the Certificate of
Designation and the Partnership Agreement.

 

6.                                      Distributions.

 

(a)                                 The holder of Unvested LTIP Units and Vested
LTIP Units, until and unless forfeited pursuant to Section 3, shall be entitled
to receive the distributions at the time and to the extent provided for in the
Certificate of Designation and the Partnership Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 All distributions paid with respect to
Unvested LTIP Units and Vested LTIP Units shall be fully vested and
non-forfeitable when paid.

 

7.                                      Restrictions on Transfer.

 

(a)                                 Except as otherwise permitted by the
Committee in its sole discretion, none of the Unvested LTIP Units, Vested LTIP
Units or Units into which Vested LTIP Units have been converted shall be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed or encumbered, whether voluntarily or by operation of law (each such
action a “Transfer”); provided that Unvested LTIP Units and Vested LTIP Units
may be Transferred to the Participant’s Family Members (as defined below) by
gift, bequest or domestic relations order; and provided further that the
transferee agrees in writing with the Company and the Partnership to be bound by
all the terms and conditions of this Agreement and that subsequent transfers
shall be prohibited except those in accordance with this Section 7. 
Additionally, all such Transfers must be in compliance with all applicable
securities laws (including, without limitation, the Securities Act) and the
applicable terms and conditions of the Partnership Agreement.  In connection
with any such Transfer, the Partnership may require the Participant to provide
an opinion of counsel, reasonably satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act).  Any attempted Transfer not in
accordance with the terms and conditions of this Section 7 shall be null and
void, and neither the Partnership nor the Company shall reflect on its records
any change in record ownership of any Unvested LTIP Units or Vested LTIP Units
as a result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer.  Except as
provided in this Section 7, this Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

(b)                                 For purposes of this Agreement, “Family
Member” of a Participant, means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any Person sharing the
Participant’s household (other than a tenant of the Participant), a trust in
which one or more of these Persons (or the Participant) own more than fifty
percent (50%) of the beneficial interests, and a partnership or limited
liability company in which one or more of these Persons (or the Participant) own
more than fifty percent (50%) of the voting interests.

 

8.                                      Miscellaneous.

 

(a)                                 Amendments; Recoupment.  Subject to the
terms of the Plan, the Committee may unilaterally amend the terms of this Award
theretofore granted, but no such amendment shall, without the Participant’s
written consent, materially impair the rights of the Participant with respect to
the Award, except such an amendment made to cause the Plan or this Award to
comply with applicable law, Applicable Exchange listing standards or accounting
rules; provided, that, if any such amendment (other than any

 

5

--------------------------------------------------------------------------------


 

amendment to reflect an Incentive Clawback policy (as defined below)) is made in
a manner that materially impairs the rights of the Participant with respect to
this Award, then as soon as reasonably practicable following such determination
by the Committee (but subject to any delay required by Section 8(r)), the
Committee will provide, or will cause the Company, as General Partner of the
Partnership, to take all actions that it reasonably determines are necessary or
appropriate to provide, the Participant with value equivalent to the value (and,
if possible, on a not less favorable payment schedule) that the Participant can
no longer receive as a result of the material impairment of his rights with
respect to this Award; provided, further, that, such action(s) shall only be
taken to the extent permitted by applicable law.  Notwithstanding the foregoing,
Participant acknowledges that The Dodd-Frank Wall Street Reform and Consumer
Protection Act requires that the Company develop and implement a policy to
recover from executive officers excess incentive based compensation paid which
is based on erroneous data and for which the Company is required to prepare an
accounting restatement (the “Incentive Clawback”).  At such time as the
applicable regulations are finalized with respect to the Incentive Clawback,
either through rules and regulations adopted by the Securities and Exchange
Commission or the Applicable Exchange, Participant agrees, at the Company’s
request, to promptly execute any reasonable amendment or modification to this
Agreement applicable to all senior executives of the Company to reflect any
Incentive Clawback policy applicable to the LTIP Units adopted by the Company or
the Committee to comply with such rules and regulations.  This grant shall in no
way affect the Participant’s participation or benefits under any other plan or
benefit program maintained or provided by the Company or the Partnership or any
of their Subsidiaries or Affiliates.

 

(b)                                 Incorporation of Plan and Certificate of
Designation; Committee Determinations.  The provisions of the Plan and the
Certificate of Designation are hereby incorporated by reference as if set forth
herein.  The Committee will make the determinations and certifications required
by this Award as promptly as reasonably practicable following the occurrence of
the event or events necessitating such determinations or certifications.

 

(c)                                  Status of LTIP Units; Plan Matters.  This
Award constitutes an incentive compensation award under the Plan.  The LTIP
Units are equity interests in the Partnership.  The number of shares of Common
Stock reserved for issuance under the Plan underlying outstanding LTIP Units
will be determined by the Committee in light of all applicable circumstances,
including vesting, capital account allocations and/or balances under the
Partnership Agreement, and the exchange ratio in effect between Units and shares
of Common Stock.  The Company will have the right, at its option, as set forth
in the Partnership Agreement, to issue shares of Common Stock in exchange for
Units in accordance with the Partnership Agreement, subject to certain
limitations set forth in the Partnership Agreement, and such shares of Common
Stock, if issued, will be issued under the Plan.  The Participant acknowledges
that the Participant will have no right to approve or disapprove such
determination by the Company or the Committee.

 

(d)                                 Legend.  The records of the Partnership
evidencing the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the

 

6

--------------------------------------------------------------------------------


 

effect that such LTIP Units are subject to restrictions as set forth herein and
in the Partnership Agreement.

 

(e)                                  Compliance With Law.  The Partnership and
the Participant will make reasonable efforts to comply with all applicable
securities laws.  In addition, notwithstanding any provision of this Agreement
to the contrary, no LTIP Units will become Vested LTIP Units at a time that such
vesting would result in a violation of any such law (such violation, a “Vesting
Restriction”); provided, that, any such delayed vesting shall occur as soon as
practicable following the lapse of such Vesting Restriction, as determined by
the Committee in its sole discretion.  If the lapse of the Vesting Restriction
with respect to such LTIP Units is no longer practicable (as determined by the
Committee in its sole discretion) then the Company or the Partnership shall pay
to the Participant, within 30 days following the later of (x) the applicable
vesting date of such LTIP Units pursuant to this Agreement or (y) the date upon
which the Committee determines that the lapse of the Vesting Restriction with
respect to such LTIP Units is no longer practicable (subject, in each case, to
any delay required by Section 8(r)), a cash lump sum in an amount equal to the
Participant’s Capital Account balance with respect to such LTIP Units as of the
time of such payment; provided that, no such payment shall be made if such
payment would result in violation of any applicable law.

 

(f)                                   Participant Representations; Registration.

 

(i)                                     The Participant hereby represents and
warrants that (A) he understands that he is responsible for consulting his own
tax advisor with respect to the application of the U.S. federal income tax laws,
and the tax laws of any state, local or other taxing jurisdiction to which the
Participant is or by reason of this Award may become subject, to his particular
situation; (B) the Participant has not received or relied upon business or tax
advice from the Company, the Partnership or any of their respective employees,
agents, consultants or advisors, in their capacity as such; (C) the Participant
provides services to the Partnership on a regular basis and in such capacity has
access to such information, and has such experience of and involvement in the
business and operations of the Partnership, as the Participant believes to be
necessary and appropriate to make an informed decision to accept this Award;
(D) LTIP Units are subject to substantial risks; (E) the Participant has been
furnished with, and has reviewed and understands, information relating to this
Award; (F) the Participant has been afforded the opportunity to obtain such
additional information as he deemed necessary before accepting this Award; and
(G) the Participant has had an opportunity to ask questions of representatives
of the Partnership and the Company, or Persons acting on their behalf,
concerning this Award.

 

(ii)                                  The Participant hereby acknowledges that: 
(A) there is no public market for LTIP Units or Units into which Vested LTIP
Units may be converted and neither the Partnership nor the Company has any
obligation or intention to create such a market; (B) sales of LTIP Units and
Units are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
LTIP Units and Units set forth in the

 

7

--------------------------------------------------------------------------------


 

Partnership Agreement and in this Agreement, the Participant may have to bear
the economic risk of his or her ownership of the LTIP Units covered by this
Award for an indefinite period of time; (D) shares of Common Stock issued under
the Plan in exchange for Units, if any, will be covered by a registration
statement on Form S-8 (or a successor form under applicable rules and
regulations of the Securities and Exchange Commission) under the Securities Act,
to the extent that the Participant is eligible to receive such shares under the
Plan at the time of such issuance and such registration statement is then
effective under the Securities Act; and (E) resales of shares of Common Stock
issued under the Plan in exchange for Units, if any, shall only be made in
compliance with all applicable restrictions (including in certain cases
“blackout periods” forbidding sales of Company securities) set forth in the then
applicable Company employee manual or insider trading policy and in compliance
with the registration requirements of the Securities Act or pursuant to an
applicable exemption therefrom.

 

(g)                                  Section 83(b) Election.  The Participant
hereby agrees to make an election to include the Unvested LTIP Units in gross
income in the year in which the Unvested LTIP Units are issued pursuant to
Section 83(b) of the Code substantially in the form attached as Exhibit B and to
supply the necessary information in accordance with the regulations promulgated
thereunder.  The Participant agrees to file such election (or to permit the
Partnership to file such election on the Participant’s behalf) within thirty
(30) days after the Award Date with the IRS Service Center where the Participant
files his or her personal income tax returns, to provide a copy of such election
to the Partnership and the Company, and to file a copy of such election with the
Participant’s U.S. federal income tax return for the taxable year in which the
Unvested LTIP Units are issued to the Participant.  So long as the Participant
holds any LTIP Units, the Participant shall disclose to the Partnership in
writing such information as may be reasonably requested with respect to
ownership of LTIP Units as the Partnership may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Code applicable to
the Partnership or to comply with requirements of any other appropriate taxing
authority.

 

(h)                                 Tax Consequences.  The Participant
acknowledges that (i) neither the Company nor the Partnership has made any
representations or given any advice with respect to the tax consequences of
acquiring, holding, selling or converting LTIP Units or making any tax election
(including the election pursuant to Section 83(b) of the Code) with respect to
the LTIP Units and (ii) the Participant is relying upon the advice of his own
tax advisor in determining such tax consequences.

 

(i)                                     Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect.

 

(j)                                    Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of the State of
Indiana, without giving effect to the principles

 

8

--------------------------------------------------------------------------------


 

of conflict of laws of such state.  Venue for a dispute in respect of this
Agreement shall be the federal courts located in Washington, D.C.

 

(k)                                 No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any Affiliate is
obligated by or as a result of this Agreement to continue to have the
Participant as an employee, consultant or advisor and this Agreement shall not
interfere in any way with the right of the Company or any Affiliate to terminate
the Participant’s employment at any time.

 

(l)                                     Notices.  Any notice to be given to the
Company shall be addressed to the Secretary of the Company at Washington Prime
Group Inc., 7315 Wisconsin Avenue, 5th Floor, Bethesda, Maryland 20814 and any
notice to be given to the Participant shall be addressed to the Participant at
the Participant’s address as it appears on the employment records of the
Company, or at such other address as the Company or the Participant may
hereafter designate in writing to the other.

 

(m)                             Withholding and Taxes.  No later than the date
as of which an amount first becomes includible in the gross income of the
Participant for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award (if any), the
Participant will pay to the Company or, if appropriate, any of its Affiliates,
or make arrangements satisfactory to the Committee regarding the payment of any
United States federal, state or local or foreign taxes of any kind required by
law to be withheld with respect to such amount; provided, however, that if any
LTIP Units or Units are withheld (or returned), the number of LTIP Units or
Units so withheld (or returned) shall be limited to the number which have a fair
market value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Participant.

 

(n)                                 Headings.  The headings of paragraphs of
this Agreement are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

 

(o)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document.  All counterparts shall be construed
together and constitute the same instrument.

 

(p)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and any successors
to the Company and the Partnership, on the one hand, and any successors to the
Participant, on the other hand, by will or the laws of descent and distribution,
and subject to Section 7, this Agreement shall not otherwise be assignable or
otherwise subject to hypothecation by the Participant.

 

9

--------------------------------------------------------------------------------


 

(q)                                 Section 409A.  This Agreement shall be
construed, administered and interpreted in accordance with a good faith
interpretation of Section 409A of the Code, to the extent applicable.  Any
provision of this Agreement that may result in excise tax or penalties under
Section 409A of the Code, shall be amended, with the reasonable cooperation of
the Participant and the Company and the Partnership, to the extent necessary to
exempt it from, or to avoid excise tax or penalties under, Section 409A of the
Code.

 

(r)                                    Delay in Effectiveness of Exchange.  The
Participant acknowledges that any exchange of Units for Common Stock or cash, as
selected by the General Partner, may not be effective until six (6) months from
the date the Vested LTIP Units that were converted into Units became fully
vested.

 

[Remainder of page left intentionally blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 25th day of June, 2014.

 

 

WASHINGTON PRIME GROUP INC.,

 

an Indiana corporation

 

 

 

 

 

 

By:

/s/ Robert Demchak

 

 

Name: Robert Demchak

 

 

Title: Secretary and General Counsel

 

 

 

 

 

WASHINGTON PRIME GROUP, L.P.,

 

an Indiana limited partnership

 

 

 

 

 

By:  Washington Prime Group Inc.,

 

an Indiana corporation, its general partner

 

 

 

 

 

 

By:

/s/ Robert Demchak

 

 

Name: Robert Demchak

 

 

Title: Secretary and General Counsel

 

 

 

 

 

GRANTEE

 

 

 

 

By:

/s/ Mark Ordan

 

 

Name:    Mark Ordan

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Participant, desiring to become one of the within named Limited Partners of
Washington Prime Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Amended and Restated Agreement of Limited
Partnership, dated as of May 28, 2014, of Washington Prime Group, L.P. as
amended through this date (the “Partnership Agreement”).  The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF

PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address and taxpayer
identification number of the undersigned are:

 

Name:

Mark Ordan (the “Taxpayer”)

 

Address:

 

 

 

Social Security No./Taxpayer Identification No.:        -      -

 

2.                                      Description of property with respect to
which the election is being made:  Series 2014 Inducement LTIP Units (“LTIP
Units”) in Washington Prime Group, L.P. (the “Partnership”).

 

3.                                      The date on which the LTIP Units were
issued is June 25, 2014.  The taxable year to which this election relates is
calendar year 2014.

 

4.                                      Nature of restrictions to which the LTIP
Units are subject:

 

(a)                                 With limited exceptions, until the LTIP
Units vest, the Taxpayer may not transfer in any manner any portion of the LTIP
Units without the consent of the Partnership.

 

(b)                                 The Taxpayer’s LTIP Units are subject to
forfeiture until they vest in accordance with the provisions in the applicable
Award Agreement and Certificate of Designation for the LTIP Units.

 

5.                                      The fair market value at time of
issuance (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the LTIP Units with respect to which
this election is being made was $0 per LTIP Unit.

 

6.                                      The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

7.                                      A copy of this statement has been
furnished to the Partnership and Washington Prime Group Inc.

 

 

Dated:

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------